DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
Receipt of Applicant’s remarks and amended claims filed on November 21, 2022 is acknowledged. Claims 1-6 are pending in this application. Claims 1-3 have been amended. Claims 4-5 remain withdrawn. Newly submitted claim 6 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the claims recites functional/ structural properties which would result in a different structural component requirement. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 6 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Withdrawn Objctions/Rejecitons
Claim Objections
The objection to claims 1-3 because claim 1 recites both water and H2O, has been withdrfawn in view of Applicant’s amendment to recite “water” for uniformity in the claim language. 
The further objection to claim 1 because “ratio” is spelled incorrectly as “ration” is withdrawn in view of Applicant’s amendment correcting the spelling of ratio. 

Maintained and New Objections/Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Aranki (US 2017/0071874). 
Aranki discloses a topical analgesic used to treat painful skin ailments.  The topical analgesic comprises 0.05 to 5 wt. % of an essential oil. Peppermint oil is disclosed (abstract). 
Table 5 discloses a green stick formulation comprising: 
0.05-1 wt. % peppermint oil; 
<10 wt. % water; and 
< 1 wt. % poloxamer 407. 
The recitation of “for preventing or healing injured nipples or areolas in mammalian females” is regarded as a future intended use of a composition. Applicant’s attention is directed to MPEP 2111.02 which discloses if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997)
While Araki does not disclose the exact ratio recited in the instant claims. He does disclose a topical/dermatological for the treatment of skin ailments. Applicant is reminded that where the general conditions of the claims are met, burden is shifted to applicant to provide a patentable distinction. Where the general   conditions of a claim are disclosed in the prior art, it is not inventive to discover the   optimum or workable ranges by routine experimentation. See In re Aller, 220 F.2d 454   105 USPQ 233,235 (CCPA 1955).
Furthermore, the claims differ from the reference by reciting various concentrations of the active ingredient(s). However, the preparation of various topical dermatological compositions having various amounts of the active is within the level of skill of one having ordinary skill in the art at the time of the invention. It has also been held that the mere selection of proportions and ranges is not patentable absent a showing of criticality. See In re Russell, 439 F.2d 1228 169 USPQ 426(CCPA 1971).
While Applicant claims a “synergistic ratio”, there is no disclosure within the specification that the ratio provides any synergistic effect but rather just optimal therapeutic effect. 	Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have adjusted and optimized the percentages of each of  the recited components through routine experimentation to develop a topical analgesic composition having optimal therapeutic effects. 
Response to Arguments
Applicant's arguments  have been fully considered but they are not persuasive. Applicnat argues: 
*Table 5 lists 93 individual componets, which is contradistinction from the claimed 3 components that are disclosed as being functional only in the claimed synergistic ratio. 
While it is acknowledged that instant claims recite only 3 required components, it is also noted the claims utilize “comprising” language. Terfore the inclusion of any additional components is permissible. Any number of additional components can be presnt in the claimed composition regardless of the matiral effect on the composition. 
Additionally, as noted above,  “synergistic ratio”, there is no disclosure within the specification that the ratio provides any synergistic effect but rather just optimal therapeutic effect.  Applicant has not provide any evidence of synergism. Applicant is encouraged to supply any evidence of synergism and criticality of the claimed ratios. 

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Scott et al. (US 2012/0014883). 
Scott discloses a composition for use in personal care compositions (abstract).
Example III discloses a mouth rinse composition IIIa comprising:
0.1 wt. % Peppermint oil;
1.0  wt. % Poloxamer 407; 
QS to water. 
 Since the total recited components are 26.25 wt. %. Therefore, water would be present at about 73.75 wt. %. 
The recitation of “for preventing or healing injured nipples or areolas in mammalian females” is regarded as a future intended use of a composition. Applicant’s attention is directed to MPEP 2111.02 which discloses if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997)
While Scott does not disclose the exact ratio recited in the instant claims. He does disclose a topical/dermatological for the treatment of skin ailments. Applicant is reminded that where the general conditions of the claims are met, burden is shifted to applicant to provide a patentable distinction. Where the general   conditions of a claim are disclosed in the prior art, it is not inventive to discover the   optimum or workable ranges by routine experimentation. See In re Aller, 220 F.2d 454   105 USPQ 233,235 (CCPA 1955).
Furthermore, the claims differ from the reference by reciting various concentrations of the active ingredient(s). However, the preparation of various topical dermatological compositions having various amounts of the active is within the level of skill of one having ordinary skill in the art at the time of the invention. It has also been held that the mere selection of proportions and ranges is not patentable absent a showing of criticality. See In re Russell, 439 F.2d 1228 169 USPQ 426(CCPA 1971).
While Applicant claims a “synergistic ratio”, there is no disclosure within the specification that the ratio provides any synergistic effect but rather just optimal therapeutic effect. 	Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have adjusted and optimized the percentages of each of  the recited components through routine experimentation to develop a topical analgesic composition having optimal therapeutic effects. 
Response to Arguments
Applicant's arguments  have been fully considered but they are not persuasive. Applicnat argues: 
*Example IIIa lists 12 individual componets and thus the artisan would not arrive at the claimed 3 components composition of the claimed invention.  
As noted above, while it is acknowledged that instant claims recite only 3 required components, it is also noted the claims utilize “comprising” language. Terfore the inclusion of any additional components is permissible. Any number of additional components can be presnt in the claimed composition regardless of the matiral effect on the composition. 
Additionally, as noted above,  “synergistic ratio”, there is no disclosure within the specification that the ratio provides any synergistic effect but rather just optimal therapeutic effect.  Applicant has not provide any evidence of synergism. Applicant is encouraged to supply any evidence of synergism and criticality of the claimed ratios. 

.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S MERCIER whose telephone number is (571)272-9039. The examiner can normally be reached M-F 5:30 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MELISSA S MERCIER/Primary Examiner, Art Unit 1615